DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. #5 in Fig. 3B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification fails to mention Ref. #5 as shown in Fig. 3B;
In Line 6 of Para. 7, “The pressure compensation valve should ensuring pressure equilibration…” appears to be a typographical error & should be changed to something similar to “…should ensure…”;
In Lines 1-2 of Para. 9, “The non-return valve should provide that air could get into the container, e.g., a bottle, while the liquid, e.g., water, is released from the container into the container” is unclear, specifically as to how the liquid is released from the container back into itself.  Clarification or correction is requested; &
In Line 1 of the Abstract, Examiner suggests changing “Heating chamber for … comprising: a fixation…” to “A heating chamber for … comprises a fixation…”. (See MPEP § 608.01(b).)
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 should end with a period.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fixation mechanism” in Claim 1 & “an ignition unit” in Claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “the fixation means” in Claim 9 &”The switching means” in Claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Yoshinaga et al., JP #2002-130820
[Yoshinaga ('820)]


Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-5, 7-9 & 15-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yoshinaga ('820).
In Re Claims 1-5, 7-9 & 15-19, Yoshinaga ('820) discloses (See machine translation, attached):
Cl. 1: A heating chamber for a portable stove (Para. 1; Comprising Combustion Chamber #15, Heat Exchanger #3 & associated components), comprising:
a fixation mechanism (Comprising Busing #22 of Water Supply Device #2) for securing, in a leak-free manner, a container to a first surface of the heating chamber (At least Para. 11: Water Bottle #14 is inserted in a leak-free manner to Water Supplier #2);
one or more compartments fillable with liquid (Comprising Water Supply Device #2, Heat Exchanger #3);
a pressure compensation valve (Comprising Valve Element #86);
an outlet configured to release the liquid from the heating chamber (Hot Water Outlet Pipe #4).
Cl. 2: wherein the outlet comprises a pressure valve (Pressure Cylinder #19).
Cl. 3: further comprising a non-return valve configured for allowing air flow into the container when liquid is dispensed from the container into the heating chamber when the container is connected to the heating chamber (At least Para. 12-14: Plug #17b & Cap #17a of Adapter #17, which dispense water from, & consequently & of necessity air to be introduced into, Bottle #14).
Cl. 4: further comprising a surface configured to be placed on a support for the heating chamber, the support being part of a burner of the portable stove (The bottom wall of Portable Water Heater / Stove #1 at least indirectly supports various surfaces as well as Burner #9, the surfaces including Heat Exchanger #3, Water Cup #2, Bottle #14, etc.).
Cl. 5: wherein the one or more compartments comprise a plurality of compartments each fillable with liquid dispensed from the container, the compartments connected by connecting means configured to transport the liquid between the compartments; in particular wherein the compartments stacked vertically one onto another (The multiple compartments include at least Water Cup #2 & Heat Exchanger #3, which receive water dispensed from Bottle #14, the compartments connected by Feed Water Line #5).
Cl. 7: wherein at least one of the compartments has an inclined bottom surface, and wherein the connecting means are located at a deepest position of the at least one of the compartments (Fig. 5A: The surface of Outlet Portion #5a of Cup #2 is shown as included).
Cl. 8: wherein the outlet comprises a control valve or faucet for controlling release of at least a portion of the liquid from the heating chamber, the outlet configured to be connected to a flexible pipe or tube (Interlocking Valve #11 controls flow of water to Discharge #4, which is connected to flexible Feedwater Pipe line #5
Cl. 9: wherein the fixation mechanism comprises a releasable flange or screw threads configured for receiving a corresponding fixation means, such as an interface, of the container (Fig. 5B; Para. 11: The connection between Bottle #14 & Cup #2 is a threaded screw connection).
Cl. 15: A portable stove comprising a heating chamber according to claim 1 (At least Para. 3: Stove / Water Heater #1 comprising the Heating / Combustion Chamber #15, etc., of Claim 1).
Cl. 16: A burner module (Portion of Stove / Heater #1 encompassing Burner #9) for a portable stove (Stove #1) for heating a liquid in a heating chamber according to claim 1 (At least Heat Exchanger #3), the burner module comprising a support configured to support the heating chamber (At least Fig. 2, 3: The various walls & supports attaching Burner #9 to Stove #1), and a cartridge connector connectable with a fuel cartridge or a fuel tank fillable with liquid, gaseous, or solid fuel (Gas Pipe Line #10 attached to Fuel Cylinder #6).
Cl. 17: wherein the burner module is configured to burn a fuel selected from among the group consisting of liquid petroleum gas, hydrocarbon gas, gasoline, petrol, diesel, kerosene, and paraffin (Para. 7: Gas Cylinder #6 can be “a liquified gas of a commercially available cassette gas cylinder”, e.g. LPG).
Cl. 18: further comprising a switching means (Operator #13) and an ignition unit (Ignition System #12) together being configured to start the flow of fuel and to ignite the fuel substantially simultaneously upon actuation of the switching means by a user, and configured to stop the flow of fuel upon release of the switching means or re-actuation of the switching means by a user (At least para. 9: Activation of Operator #13 operates Ignition Device #12 & Interlock Valve #11 to initiate the heating operation of Heater / Stove #1).
Cl. 19: wherein the switching means comprises a switch or a button (Activation of Operator #13 includes the depressing of Button #12c).
Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
With respect to Claims 6, 10-14 & 20:
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Yoshinaga ('820) as applied to Claim 5 above;
Claims 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Yoshinaga ('820); &
Claims 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Yoshinaga ('820) as applied to Claims 1, 10 & 16 above.
In Re Claims 6, 10-14 & 20, Yoshinaga ('820) discloses:
In Re Claim 6, with respect to “wherein the compartments are stacked vertically one over another”, Yoshinaga ('820) discloses the compartments at different heights but offset rather than “stacked”, or aligned.  Nevertheless, the relative locations of the multiple compartments would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
Cl. 10,  11: A container module (Bottle #14) for a portable stove (Stove / Water Heater #1); the container comprising an interface for releasably leak-free docking the container to a first surface a heating chamber for a portable stove, particularly the container being docked upside-down with respect to the heating chamber (Fig. 1, 2, 5(x); At least Para. 11: The surface of the neck of Water Bottle #14 is inserted in a leak-free manner to Water Supplier #2 portion of the heating chamber of Heater / Stove #1).  With respect to [Cl. 10] “the container module being a bottle made from heat-resistant material” & [Cl. 11] “wherein the heat-resistant material is selected from the group consisting of glass, ceramic, stainless steel, durable plastic, aluminum, titanium, and bio-based plastics”, since the material used for a given bottle / water container used in a portable water heater installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the bottle, the amount of fluid stored, the design operating temperature of the heater, etc., to configure an apparatus such as recited in Yoshinaga ('820) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
Cl. 12: wherein the interface comprises screw threads for screwing the container to the heating chamber (Fig. 5B; Para. 11: The connection between Bottle #14 & Cup #2 is a threaded screw connection).
Cl. 13: wherein the interface is comprised in a lid of the container (Cap #17a).
Cl. 14” wherein the interface is pluggable for leak-free plugging of the container to the first surface of the heating chamber for the portable stove (Fig. 5a: Bottle #14 is slid, or “plugged”, into Body #21 of Cup #2
Cl. 20: A portable outdoor stove kit, the kit comprising a portable stove according to claim 15, a container module according to claim 10, and a burner module according to claim 16 (Fig. 1-5; See Claims 1-19 above).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762